Citation Nr: 0404546	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for Department of Veterans' 
Affairs (VA) benefits.  



REPRESENTATION

Appellant represented by:	Rodolfo M. Soriano, Jr., 
Attorney



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant claims active service during World War II.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  It is significant to note that 
the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant petition to reopen was received after that date (in 
November 2001), and the new criteria apply.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

The appellant has not been apprised of the revised definition 
of "new and material evidence", which is the governing 
standard in this case .  The December 2002 statement of the 
case (SOC) contained the former definition of new and 
material evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the Court's guidelines in Quartuccio v. 
Principi, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, the RO should 
review the petition to reopen considering 
the revised definition of new and 
material evidence, and if the petition to 
reopen remains denied, issue an 
appropriate Statement of the Case 
encompassing the revised definition 
(i.e., that found in the current 
38 C.F.R. § 3.156(a)).  The appellant and 
his attorney should have the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to provide adequate notice to 
the appellant.  No action is required of the appellant unless 
he is notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


